Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 1 of
                                      125




                 EXHIBIT “A”
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 2 of
                                      125


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                   Case No. 1:18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

          Plaintiff/Counter-Defendant,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

          Defendants/Counter-Plaintiffs.
                                                      /

       AFFIDAVIT OF TIMOTHY BANAHAN IN SUPPORT OF PLAINTIFF/COUNTER-
       DEFENDANT’S SUPPLEMENT TO ITS MOTION FOR SUMMARY JUDGMENT
                   DIRECTED TO DEFENDANTS’ COUNTERCLAIM

          BEFORE ME, the undersigned duly authorized Notary Public, personally appeared

  Timothy Banahan, who after being duly sworn, deposes and says:

          1.     I am over the age of eighteen and competent to testify herein.

          2.     I am an SIU Claim Team Manager for State Farm Mutual Automobile Insurance

  Company (“SFM”), and I have personal knowledge of the facts set forth in this affidavit.

          3.     Before completing this affidavit, I reviewed the following documents: a) SFM’s

  Amended Complaint in the above-styled action [ECF No. 60], and the exhibits thereto including,

  but not limited to Exhibit “N” [ECF No. 60-14]; b) Answer and Affirmative Defenses and

  Counterclaim of Defendants/Counter-Plaintiffs, MANUEL V. FEIJOO (“Dr. Feijoo”) and

  MANUEL V. FEIJOO, M.D., P.A. (the “Clinic”), (collectively, the “Defendants”) [ECF No. 74];

  and c) SFM’s Answer and Affirmative Defenses to Defendants’ Counterclaim [ECF No. 97].
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 3 of
                                      125


         4.      I also reviewed SFM’s claim files1 for the following claims listed on Exhibit “N”

  to SFM’s Amended Complaint, which I understand to be at issue in Defendants’ Counterclaim for

  PIP benefits, to determine whether SFM received a “demand letter under s. 627.736” or written

  notice of intent to initiate litigation pursuant to Florida Statute § 627.736(10) (hereinafter

  collectively referred to as “Demand Letter”) for the unpaid medical bills submitted by Dr. Feijoo’s

  Clinic for services provided to the following insureds:

                 a)     59-9D39-520 (insured E.D.);

                 b)     59-1307-W87 (insured S.S.);

                 c)     59-1792-C92 (insureds D.M. and M.M.);

                 d)     59-1801-Q94 (insured M.S.);

                 e)     59-2377-J31 (insured R.S.);

                 f)     59-2522-R30 (insured I.V.);

                 g)     59-2696-H00 (insured D.L.C.);

                 h)     59-2779-M11 (insured G.O.C.);

                 i)     59-3076-N06 (insured M.R.G.); and

                 j)     59-3418-Z51 (insured M.C.).

  Based on my review of the claim files for these claims, I determined SFM did not receive a

  Demand Letter from either of the Defendants for services provided to the insureds in these claims

  before Defendants filed their Counterclaim against SFM on July 2, 2019.

         5.      I also reviewed SFM’s claim files for the following claims listed on Exhibit “N” to

  SFM’s Amended Complaint, which I understand to be at issue in Defendants’ Counterclaim for



         1
           Electronic information regarding SFM’s claims is created, stored, managed, and accessed
  primarily in and through the Enterprise Claims System (“ECS”), a proprietary web-based system
  used by SFM claims associates. When SFM refers to “claim files” it is within this context.


                                                  2
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 4 of
                                      125


  PIP benefits, and I confirmed SFM received Demand Letters for the unpaid medical bills submitted

  by Dr. Feijoo’s Clinic for services provided to the following insureds on the following dates:

         59-0885-M85 (insured J.B.) -          SFM received demand on 06/21/2019

         59-54K1-706 (insured J.S.)    -       SFM received demand on 06/21/2019

         59-1538-F74 (insured J.P)     -       SFM received demand on 06/24/2019

         59-1538-F74 (insured S.C.) -          SFM received demand on 06/24/2019

         59-1950-G14 (insured F.S.) -          SFM received demand on 06/21/2019

         59-2191-D27 (insured R.G.) -          SFM received demand on 06/24/2019

         59-2952-M64 (insured D.G.) -          SFM received demand on 06/21/2019

         59-3256-T55 (insured J.T.)    -       SFM received demand on 06/21/2019

         59-3275-L47 (insured E.F.B.) -        SFM received demand on 06/21/2019

         59-3328-H52 (insured S.L.M.) -        SFM received demand on 06/24/2019

         59-3329-B00 (insured D.A.D.) -        SFM received demand on 06/21/2019

         59-3404-N17 (insured T.G.C.) -        SFM received demand on 06/21/2019

         59-3404-N17 (insured T.M.C.) -        SFM received demand on 06/24/2019

         59-3403-X96 (insured J.E.)    -       SFM received demand on 06/24/2019

         59-3677-H66 (insured L.A.) -          SFM received demand on 06/24/2019

         59-3472-Z81 (insured C.A.) -          SFM received demand on 06/24/2019

         59-3618-T05 (insured A.J.P.P.) -      SFM received demand on 06/24/2019

         59-3880-J85 (insured A.R.G.P.) -      SFM received demand on 06/21/2019

         59-4335-Z33 (insured Y.F.) -          SFM received demand on 06/21/2019

         6.      True and authentic copies of the Demand Letters referenced in Paragraph 5 above

  with date stamps identifying the dates SFM received the Demand Letters are attached hereto as




                                                  3
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 5 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 6 of
                                      125




                             EXHIBIT 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 7 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 8 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 9 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 10 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 11 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 12 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 13 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 14 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 15 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 16 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 17 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 18 of
                                      125
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 19 of
                                      125




https://s                                                                 9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 20 of
                                      125




https://s                                                                 9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 21 of
                                      125




https://s                                                                 9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 22 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 23 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 24 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 25 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 26 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 27 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 28 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 29 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 30 of
                                      125




https://                                                                  9/26/2019
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 31 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 32 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 33 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 34 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 35 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 36 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 37 of
                                      125
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 38 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 39 of
                                      125




https:/                                                                   9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 40 of
                                      125




https:/                                                                   9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 41 of
                                      125




https://s                                                                 9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 42 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 43 of
                                      125




https://                                                                  9/26/2019
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 44 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 45 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 46 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 47 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 48 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 49 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 50 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 51 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 52 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 53 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 54 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 55 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 56 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 57 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 58 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 59 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 60 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 61 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 62 of
                                      125
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 63 of
                                      125




https:/                                                                   9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 64 of
                                      125




https:                                                                    9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 65 of
                                      125




https://s                                                                 9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 66 of
                                      125




https:/                                                                   9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 67 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 68 of
                                      125




https://                                                                  9/26/2019
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 69 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 70 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 71 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 72 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 73 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 74 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 75 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 76 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 77 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 78 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 79 of
                                      125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 80 of
                                      125
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 81 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 82 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 83 of
                                      125




https://s                                                                 9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 84 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 85 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 86 of
                                      125




https:/                                                                   9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 87 of
                                      125




https://s                                                                 9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 88 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 89 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 90 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 91 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 92 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 93 of
                                      125




https:                                                                    9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 94 of
                                      125




https:/                                                                   9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 95 of
                                      125




https:/                                                                   9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 96 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 97 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 98 of
                                      125




https://                                                                  9/26/2019
Print document                                                          Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 99 of
                                      125




https://                                                                  9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 100 of
                                       125




 https:/                                                                  9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 101 of
                                       125




 https://                                                                 9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 102 of
                                       125




 https://sfe                                                              9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 103 of
                                       125




 https:/                                                                  9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 104 of
                                       125




 https://                                                                 9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 105 of
                                       125




 https:/                                                                  9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 106 of
                                       125




 https:/                                                                  9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 107 of
                                       125




 https://s                                                                9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 108 of
                                       125




 https://                                                                 9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 109 of
                                       125




 https://s                                                                9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 110 of
                                       125




 https://                                                                 9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 111 of
                                       125




 https://                                                                 9/26/2019
 Print document                                                         Page 1 of 1
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 112 of
                                       125




 https://s                                                                9/26/2019
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 113 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 114 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 115 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 116 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 117 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 118 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 119 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 120 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 121 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 122 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 123 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 124 of
                                       125
Case 1:18-cv-23329-RAR Document 139-1 Entered on FLSD Docket 09/30/2019 Page 125 of
                                       125
